DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (pub # 20150151160) in view of Raffa et al (pub # 20150277557).

Consider claim 1. Balakrishnan et al teaches A computer-implemented method of classifying motion data associated with wearable sensors, (paragraph 0066, classifying the activity being performed by the athlete.  Paragraph 0057, footwear comprising sensors).
comprising: 
obtaining, by one or more computing devices, first motion data collected by a first wearable motion sensor during performance of an activity, (paragraph 0102, data collected from footwear based sensors for right foot launch, right foot strike).
the first motion data including data associated with one or more first motion primitives; (paragraph 0068, attributes).
obtaining, by the one or more computing devices, second motion data collected by a second wearable motion sensor during the performance of the activity, (paragraph 0102, data collected from footwear based sensors for left foot launch, left foot strike).
the second motion data including data associated with one or more second motion primitives; (paragraph 0068, attributes).
synchronizing, by the one or more computing devices, the first motion data and the second motion data based at least in part on timestamp data associated with the first motion data and the second motion data; (paragraph 0102 and Fig. 7 step 2102 as well as paragraph 0104 and Fig. 7 step 2108).
and obtaining, by the one or more computing devices, data associated with a classification of a signature motion pattern associated with the activity, based at least in part on the one or more first motion primitives and the one or more second motion primitives. (paragraph 0090, One or more calculated and/or raw attributes may be utilized to determine whether the athlete is running, jogging, conducting a sidestep, a jump, and/or performing another action--which may or may not be classified).

Balakrishnan et al does not specifically disclose comprising classification features identified using machine learning at the first wearable motion sensor, comprising classification features identified using machine learning at the second wearable motion sensor, and wherein the classification of the signature motion pattern is determined using machine learning at the one or more computing devices. However Raffa et al in at least paragraph 0027 discloses detecting data by a plurality of sensors wherein the sensor data detected by each of the optical sensors 122 and/or the other sensors 126 may be fused, combined, or otherwise aggregated, according to any suitable sensor fusing and/or sensor combining process (e.g., voting, root-mean-square error minimization, Kalman filters, machine learning algorithms such as decision trees…).  Therefore it would have been obvious to one of ordinary skill in the art to perform machine learning on each of the sensors as well as computing devices of Balakrishnan et al as disclosed by Raffa et al so that the accuracy of the sensed data may be improved (Raffa et al paragraph 0027). 


Consider claim 12. Balakrishnan et al teaches One or more tangible, non-transitory, computer-readable media that store computer-executable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: 
obtaining first motion data associated with a first wearable motion sensor (paragraph 0102, data collected from footwear based sensors for right foot launch, right foot strike).
and second motion data associated with a second wearable motion sensor, (paragraph 0102, data collected from footwear based sensors for left foot launch, left foot strike).
the first motion data corresponding to a first sensor placement relative to a user body (paragraph 0102, data collected from footwear based sensors for right foot launch, right foot strike).
and the second motion data corresponding to a second sensor placement relative to the user body; (paragraph 0102, data collected from footwear based sensors for left foot launch, left foot strike).
synchronizing the first motion data and the second motion data based at least in part on one or more times associated with the first motion data and the second motion data; (paragraph 0102 and Fig. 7 step 2102 as well as paragraph 0104 and Fig. 7 step 2108).
based at least in part on the first motion data and the second motion data; (paragraph 0090, One or more calculated and/or raw attributes may be utilized to determine whether the athlete is running, jogging, conducting a sidestep, a jump, and/or performing another action--which may or may not be classified).
and providing at least one output based at least in part on the at least one signature motion pattern. (paragraph 0083, Information related to the movement of the user may be outputted as one or more data signals from one or more sensors associated with one or more sensor devices monitoring the user).


Balakrishnan et al does not specifically disclose including data associated with one or more first motion primitives comprising classification features identified using machine learning at the first wearable motion sensor including data associated with one or more second motion primitives comprising classification features Page 4 of 12 Response to Non-Final Office Action Dated December 29, 2021 identified using machine learning at the second wearable motion sensor determining at least one signature motion pattern using machine learning. However Raffa et al in at least paragraph 0027 discloses detecting data by a plurality of sensors wherein the sensor data detected by each of the optical sensors 122 and/or the other sensors 126 may be fused, combined, or otherwise aggregated, according to any suitable sensor fusing and/or sensor combining process (e.g., voting, root-mean-square error minimization, Kalman filters, machine learning algorithms such as decision trees…).  Therefore it would have been obvious to one of ordinary skill in the art to perform machine learning on each of the sensors as well as computing devices of Balakrishnan et al as disclosed by Raffa et al so that the accuracy of the sensed data may be improved (Raffa et al paragraph 0027). 

Consider claim 20. Balakrishnan et al teaches A computing system for classifying motion data associated with wearable sensors, comprising: one or more processors; and one or more tangible, non-transitory, computer-readable media that store one or more machine-learned models configured to generate classifications of signature motion patterns based on motion data from a plurality of sensors, (paragraph 0068, The systems and methods described herein may compare calculated attributes from activity data (real-time activity data, and the like) to one or more models).
the one or more tangible, non-transitory, computer-readable media store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising: 
obtaining first motion data collected by a first wearable motion sensor during performance of an activity, (paragraph 0102, data collected from footwear based sensors for right foot launch, right foot strike).
the first motion data including data associated with one or more first motion primitives; (paragraph 0068, attributes).
obtaining second motion data collected by a second wearable motion sensor during the performance of the activity, (paragraph 0102, data collected from footwear based sensors for left foot launch, left foot strike).
the second motion data including data associated with one or more second motion primitives; (paragraph 0068, attributes).
synchronizing the first motion data and the second motion data based at least in part on timestamp data associated with the first motion data and the second motion data; (paragraph 0102 and Fig. 7 step 2102 as well as paragraph 0104 and Fig. 7 step 2108).
the classification of the signature motion pattern determined based at least in part on the one or more first motion primitives and the one or more second motion primitives. (paragraph 0090, One or more calculated and/or raw attributes may be utilized to determine whether the athlete is running, jogging, conducting a sidestep, a jump, and/or performing another action--which may or may not be classified).

Balakrishnan et al does not specifically disclose comprising classification features identified using machine learning at the first wearable motion sensor, comprising classification features identified using machine learning at the second wearable motion sensor, and obtaining from the machine-learned model data associated with a classification of a signature motion pattern associated with the activity, wherein the classification of the signature motion pattern is determined using machine learning at the one or more computing devices.  However Raffa et al in at least paragraph 0027 discloses detecting data by a plurality of sensors wherein the sensor data detected by each of the optical sensors 122 and/or the other sensors 126 may be fused, combined, or otherwise aggregated, according to any suitable sensor fusing and/or sensor combining process (e.g., voting, root-mean-square error minimization, Kalman filters, machine learning algorithms such as decision trees…).  Therefore it would have been obvious to one of ordinary skill in the art to perform machine learning on each of the sensors as well as computing devices of Balakrishnan et al as disclosed by Raffa et al so that the accuracy of the sensed data may be improved (Raffa et al paragraph 0027). 


Consider claim 2. Balakrishnan et al further teaches The computer-implemented method of claim 1, further comprising: providing, at a user interface associated with the one or more computing devices, feedback to a user based on the classification of the signature motion pattern. (Figs. 8-10 and paragraphs 0109 and 0110).

Consider claim 3. Balakrishnan et al does not specifically disclose The computer-implemented method of claim 1, further comprising: inputting synchronized motion data into one or more machine-learned models configured to identify signature motion patterns, the synchronized motion data is based on synchronizing the first motion data and the second motion data; wherein obtaining data associated with the classification of the signature motion pattern comprises obtaining the data associated with the classification from the one or more machine-learned models. However Raffa et al in at least paragraph 0027 discloses detecting data by a plurality of sensors wherein the sensor data detected by each of the optical sensors 122 and/or the other sensors 126 may be fused, combined, or otherwise aggregated, according to any suitable sensor fusing and/or sensor combining process (e.g., voting, root-mean-square error minimization, Kalman filters, machine learning algorithms such as decision trees…).  Therefore it would have been obvious to one of ordinary skill in the art to perform machine learning on each of the sensors as well as computing devices of Balakrishnan et al as disclosed by Raffa et al so that the accuracy of the sensed data may be improved (Raffa et al paragraph 0027). Consider claim 4. Balakrishnan et al further teaches The computer-implemented method of claim 3, wherein: each of the one or more machine-learned models is associated with a particular activity. (paragraph 0068, The systems and methods described herein may compare calculated attributes from activity data (real-time activity data, and the like) to one or more models).Consider claim 5. Balakrishnan et al further teaches The computer-implemented method of claim 3, wherein: each of the one or more machine-learned models is associated with a particular type of motion sensor. (paragraph 0012).Consider claim 6. Balakrishnan et al further teaches The computer-implemented method of claim 3, wherein: each of the one or more machine-learned models is associated with a particular motion sensor placement. (paragraph 0012).

Consider claim 7. Balakrishnan et al further teaches The computer-implemented method of claim 1, wherein: 
the first motion data is collected during performance of a first activity and is associated with a first location on a user body; (paragraph 0102, data collected from footwear based sensors for right foot launch, right foot strike).
the second motion data is collected during performance of the first activity and is associated with a second location on the user body; (paragraph 0102, data collected from footwear based sensors for left foot launch, left foot strike).
the classification of the signature motion pattern is a first classification of a first signature motion pattern; (paragraph 0090, One or more calculated and/or raw attributes may be utilized to determine whether the athlete is running, jogging, conducting a sidestep, a jump, and/or performing another action--which may or may not be classified).
and the method further comprises: 
obtaining third motion data collected by the first wearable motion sensor during performance of a second activity, (Fig. 4 and paragraph 0060 discloses an example of a sensory device 400 which can be worn by user 124 around a wrist, arm, ankle, neck or the like.  Thus the user could wear the device 400 on their wrist and perform a first activity, then move the device to their ankle and perform a second activity).
the third motion data being associated with a third location on the user body and including data associated with one or more third motion primitives; (Fig. 4 and paragraph 0060 discloses an example of a sensory device 400 which can be worn by user 124 around a wrist, arm, ankle, neck or the like.).
and obtaining data associated with a second classification of a second signature motion pattern associated with the second activity, the second classification of the second signature motion pattern being determined based at least in part on the one or more third motion primitives. (paragraph 0090, One or more calculated and/or raw attributes may be utilized to determine whether the athlete is running, jogging, conducting a sidestep, a jump, and/or performing another action--which may or may not be classified).

Consider claim 8. Balakrishnan et al does not specifically disclose The computer-implemented method of claim 7, wherein: obtaining data associated with the first classification of the first signature motion pattern comprises obtaining the data associated with the first classification from a first machine-learned model associated with the first location on the user body; and obtaining data associated with the second classification of the second signature motion pattern comprises obtaining the data associated with the second classification from a second machine-learned model associated with the second location on the user body. However Raffa et al in at least paragraph 0027 discloses detecting data by a plurality of sensors wherein the sensor data detected by each of the optical sensors 122 and/or the other sensors 126 may be fused, combined, or otherwise aggregated, according to any suitable sensor fusing and/or sensor combining process (e.g., voting, root-mean-square error minimization, Kalman filters, machine learning algorithms such as decision trees…).  Therefore it would have been obvious to one of ordinary skill in the art to perform machine learning on each of the sensors as well as computing devices of Balakrishnan et al as disclosed by Raffa et al so that the accuracy of the sensed data may be improved (Raffa et al paragraph 0027). 
Consider claim 9. Balakrishnan et al further teaches The computer-implemented method of claim 1, wherein: the one or more first motion primitives comprise a set of predefined motion parameters. (paragraph 0090, attributes may be used to determine if the athlete is running, jogging, conducting a sidestep, a jump).Consider claim 10. Balakrishnan et al further teaches The computer-implemented method of claim 1, wherein: the data associated with one or more first motion primitives is identified based at least in part on an analysis of motion patterns representative of signature motions of interest. (paragraph 0090).

Consider claim 13. Balakrishnan et al does not specifically disclose The one or more tangible, non-transitory, computer-readable media of claim 12, wherein: 
and determining the at least one signature motion pattern comprises obtaining from a machine-learned model data indicative of a classification of a first signature motion pattern, the classification of the first signature motion pattern determined based at least in part on the one or more first motion primitives and the one or more second motion primitives. However Raffa et al in at least paragraph 0027 discloses detecting data by a plurality of sensors wherein the sensor data detected by each of the optical sensors 122 and/or the other sensors 126 may be fused, combined, or otherwise aggregated, according to any suitable sensor fusing and/or sensor combining process (e.g., voting, root-mean-square error minimization, Kalman filters, machine learning algorithms such as decision trees…).  Therefore it would have been obvious to one of ordinary skill in the art to perform machine learning on each of the sensors as well as computing devices of Balakrishnan et al as disclosed by Raffa et al so that the accuracy of the sensed data may be improved (Raffa et al paragraph 0027). 

Consider claim 14. Balakrishnan et al further teaches The one or more tangible, non-transitory, computer-readable media of claim 13, wherein: the machine-learned model is included in a library of machine-learned models; and each machine-learned model is associated with a particular activity. (paragraph 0068, The systems and methods described herein may compare calculated attributes from activity data (real-time activity data, and the like) to one or more models).Consider claim 15. Balakrishnan et al further teaches The one or more tangible, non-transitory, computer-readable media of claim 14, wherein: each machine-learned model is associated with at least one of a motion sensor type or a motion sensor placement. (paragraph 0012).Consider claim 17. Balakrishnan et al further teaches The one or more tangible, non-transitory, computer-readable media of claim 12, wherein: providing the at least one output comprises providing, at a user interface of one or more computing devices, information associated with the at least one signature motion pattern. (Figs. 8-10 and paragraphs 0109 and 0110).Consider claim 18. Balakrishnan et al further teaches The one or more tangible, non-transitory, computer-readable media of claim 17, wherein: providing information associated with the at least one signature motion pattern comprises providing data indicative of a comparison of the first motion data and the second motion data relative to one or more reference sets of motion data. (paragraph 0068).Consider claim 19. Balakrishnan et al further teaches The one or more tangible, non-transitory, computer-readable media of claim 17, wherein providing information associated with the at least one signature motion pattern comprises: providing, at the user interface, at least one of a visual response, an audible response, or a haptic response. (Figs. 8-10 and paragraphs 0109 and 0110).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (pub # 20150151160) in view of Raffa et al (pub # 20150277557)as applied to claim 15 above, and further in view of Picunko (pub # 20100035688).

Consider claim 16. Balakrishnan et al in view of Raffa et al does not specifically disclose The one or more tangible, non-transitory, computer-readable media of claim 15, wherein the operations further comprise: training the one or more machine-learned models using the first motion data and the second motion data.  However Picunko in at least paragraph 0038 discloses a computer program for performing motion and gesture recognition techniques that may utilize machine-learning software.  The computer program is trained with data supplied from one or more sensors measured during specific movements of a test subject or multiple test subjects.  Therefore it would have been obvious to combine the features of Picunko with the invention of Balakrishnan et al in view of Raffa et al so that the computer program can modify its classification scheme to each individual user's unique movements and gestures (Picunko paragraph 0043).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624